Case 2:19-cv-02870-SHM-atc Document 34 Filed 01/06/21 Page 1 of 10           PageID 135



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                         )
 BRANDON SMITH,                          )
                                         )
        Plaintiff,                       )
                                         )
                                         )
 v.                                      )     No. 2:19-cv-2870-SHM-dkv
                                         )
 H & H SAMUELS PROPERTIES,               )
 LLC,                                    )
                                         )
        Defendant.                       )


 ORDER GRANTING MOTION TO AMEND AND DENYING MOTION TO DISMISS


        Plaintiff     Brandon    Smith       brings     this    action       against

 Defendant H & H Samuels Properties, LLC under the Americans

 with Disabilities Act of 1990, 42 U.S.C. §§ 12101-12213 (2018)

 (the    “ADA”),     and   its   implementing         regulations,     the    ADA’s

 Accessibility      Guidelines,    28    C.F.R.   Part     36   (the     “ADAAG”).

 Before the Court are Defendant’s Motion to Dismiss for Failure

 to State a Claim (the “Motion to Dismiss”), (D.E. No. 17), and

 Plaintiff’s Motion for Leave to File an Amended Complaint (the

 “Motion to Amend”), (D.E. No. 19). The motions are ripe for

 consideration. (See D.E. Nos. 18, 22, 23.) For the following

 reasons, the Motion to Amend is GRANTED, and the Motion to

 Dismiss is DENIED AS MOOT.
Case 2:19-cv-02870-SHM-atc Document 34 Filed 01/06/21 Page 2 of 10          PageID 136



 I.    Background

       Plaintiff filed the complaint on December 18, 2019. (D.E.

 No.   1.)     He   alleges   that   he       was   denied   access    to   and/or

 enjoyment of the strip mall facility located at 756-766 Mt.

 Moriah St., Memphis, TN 38117. (Id. ¶¶ 9, 12.) He alleges that

 strip mall falls within the scope of the ADA requirements. (Id.

 at ¶¶ 16-20.) The complaint outlines specific ADA and ADAAG

 violations that Plaintiff claims discriminated against him and

 others with disabilities. (Id. at ¶ 25(a)-(k).)

       On April 19, 2020, Defendant filed the Motion to Dismiss.

 (D.E. No. 17.) The Motion to Dismiss alleges that Defendant

 owns only a portion of the strip mall in question and that

 Defendant is not liable for many of the violations alleged in

 the complaint. (D.E. No. 17-1 at 51-56.) The Motion to Dismiss

 also alleges that Plaintiff is precluded from litigating the

 remaining violation by the doctrine of issue preclusion based

 on the settlement reached in Renee Guibao v. Gibson’s Donuts

 Inc. and H & H Samuels Properties, LLC, Case No. 2:17-02135-

 JPM-egb (“Guibao”). (Id. at 56-63.)

       On May 17, 2020, Plaintiff filed his Motion to Amend.

 (D.E.   No.    19.)   The    proposed    amendment      would   add    a   second

 defendant, the owner of the remaining portion of the strip

 mall, and make changes to the remainder of the complaint’s

 allegations. (See D.E. No. 19-1.) Defendant opposes the Motion

                                          2
Case 2:19-cv-02870-SHM-atc Document 34 Filed 01/06/21 Page 3 of 10           PageID 137



 to Amend arguing that it would cause undue delay and that it

 would be futile. (See D.E. No. 22.)

 II.    Jurisdiction

        Plaintiff’s ADA claim is a federal question over which the

 Court has jurisdiction pursuant to 28 U.S.C. § 1331.

 III. Standard of Review

        A.    Rule 15(a)(2)

        “The [C]ourt should freely give leave [to amend] when

 justice so requires.” Fed.R.Civ.P. 15(a)(2). The Supreme Court

 has emphasized that, in the absence of “undue delay, bad faith

 or dilatory motive on the part of the movant, repeated failure

 to cure deficiencies by amendments previously allowed, undue

 prejudice to the opposing party by virtue of allowance of the

 amendment, [or] futility of amendment . . . the leave sought

 should, as the rules require, be ‘freely given.’” Foman v.

 Davis, 371 U.S. 178, 182 (1962). The relevant questions in the

 prejudice inquiry are whether the amendment would “require the

 opponent to expend significant additional resources to conduct

 discovery and prepare for trial” or “significantly delay the

 resolution of the dispute.” See Phelps v. McClellan, 30 F.3d

 658,   662-63      (6th   Cir.   1994).       “Amendment   of   a     complaint    is

 futile      when   the    proposed   amendment       would      not    permit     the

 complaint to survive a motion to dismiss.” Miller v. Calhoun

 Cty., 408 F.3d 803, 817 (6th Cir. 2005) (citing Neighborhood


                                           3
Case 2:19-cv-02870-SHM-atc Document 34 Filed 01/06/21 Page 4 of 10        PageID 138



 Dev. Corp. v. Advisory Council on Historical Pres., 632 F.2d

 21, 23 (6th Cir. 1980)).

      B.        Rule 12(b)(6)

      Rule 12(b)(6) of the Federal Rules of Civil Procedure

 requires dismissal of a complaint that “fail[s] to state a

 claim upon which relief can be granted.” A Rule 12(b)(6) motion

 permits the “defendant to test whether, as a matter of law, the

 plaintiff      is   entitled   to   legal       relief   even   if   everything

 alleged in the complaint is true.” Mayer v. Mylod, 988 F.2d

 635, 638 (6th Cir. 1993) (citing Nishiyama v. Dickson Cty., 814

 F.2d 277, 279 (6th Cir. 1987)). A motion to dismiss tests only

 whether the plaintiff has pled a cognizable claim and allows

 the court to dismiss meritless cases that would waste judicial

 resources and result in unnecessary discovery. See Brown v.

 City of Memphis, 440 F. Supp. 2d 868, 872 (W.D. Tenn. 2006).

      When evaluating a motion to dismiss for failure to state a

 claim, the Court must determine whether the complaint alleges

 “sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). The “‘[f]actual allegations must be

 enough    to    raise   a   right   to       relief   above   [a]    speculative

 level.’” Ass’n of Cleveland Fire Fighters v. City of Cleveland,




                                          4
Case 2:19-cv-02870-SHM-atc Document 34 Filed 01/06/21 Page 5 of 10       PageID 139



 502 F.3d 545, 548 (6th Cir. 2007) (quoting Twombly, 550 U.S. at

 555).

       A claim is plausible on its face if “the plaintiff pleads

 factual content that allows the court to draw the reasonable

 inference    that   the   defendant       is   liable    for   the   misconduct

 alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

 556).    A   complaint     need    not         contain    detailed      factual

 allegations. However, a plaintiff’s “[t]hreadbare recitals of

 the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Id.

 IV.   Analysis

       Defendant argues that the Motion to Amend should be denied

 because it will create undue delay and because it is futile.

 Undue delay alone, even if present, would not be sufficient to

 deny the Motion to Amend. The proposed amendment withstands a

 Rule 12(b)(6) analysis. It would not be futile.

       A. Undue Delay

       Defendant argues that the motion to amend will create

 undue delay because Plaintiff should have known the owner of

 the strip mall and so could have included the proper parties

 from the outset of the litigation. (D.E. No. 17-1 at 51-52.)

 However, undue delay alone, without significant prejudice to

 the defendant, is an insufficient reason to deny a motion to

 amend. Moore v. City of Paducah, 790 F.2d 557, 562 (6th Cir.

                                       5
Case 2:19-cv-02870-SHM-atc Document 34 Filed 01/06/21 Page 6 of 10       PageID 140



 1986) (holding it was abuse of discretion to deny amendment

 because of undue delay where there was only “relatively light

 prejudice” to defendant); see Wade v. Knoxville Utilities Bd.,

 259 F.3d 452, 459 (6th Cir. 2001) (“[D]elay alone was not

 sufficient reason to deny the amendment . . . .”).

        The prejudice to the Defendant is relatively light. There

 are no new claims that would require substantial resources to

 conduct discovery. There would be no substantial delay in the

 resolution of the dispute because a defendant has been added.

 Although Plaintiff did not move to amend until after the filing

 of a motion to dismiss, that would not create undue prejudice.

 See Doe v. Denison University, 2:16-cv-143, 2016 WL 3166003, at

 *2    (S.D.   Ohio   June   7,    2016)    (holding     that    the   cost   and

 inconvenience of having to re-file a motion to dismiss after an

 amended complaint was not undue prejudice); see also Moore, 790

 F.2d at 562 (holding that an amendment filed three years into

 case and after dispositive motions had been filed was only

 “relatively light prejudice”).

        Defendant would not be unduly prejudiced by amendment.

        B.     Futility

        Defendant argues that the Motion to Amend would be futile

 because     as   amended    the   complaint     would    fail   to    withstand

 Defendant’s arguments in the Motion to Dismiss. Defendant makes

 two   relevant    arguments.      First,   it   argues   that    some   of   the

                                        6
Case 2:19-cv-02870-SHM-atc Document 34 Filed 01/06/21 Page 7 of 10           PageID 141



 allegations contained in the complaint are based on factual

 inaccuracies. Second, it argues that the remaining issue raised

 in the complaint is barred by the doctrine of issue preclusion.

             1.     The Factual Inaccuracies

        Resolution      of   the    alleged      factual    inaccuracies    is    not

 appropriate at this stage in the litigation because the Court

 must    accept   the    allegations      in     the   complaint    as    true.   See

 Dobronski v. Selectquote Ins. Srvs., 462 F. Supp. 3d 784, 788-

 89 (E.D. Mich. 2020) (holding that factual disputes should not

 be resolved during the futility of amendment analysis because

 they are more appropriate for resolution during the summary

 judgment stage); cf. Compass Homes, Inc. v. Trinity Health

 Grp., Ltd., 2:13-cv-00647, 2014 WL 12656502, at *5 (S.D. Ohio

 Oct. 6, 2014) (holding affirmative defense not appropriate for

 resolution in futility analysis because it is better suited for

 summary judgment).

             2.     Issue Preclusion

        The doctrine of issue preclusion bars a party or privy to

 a prior litigation resolved on the merits from re-litigating an

 issue. United States v. Vasilakos, 508 F.3d 401, 406 (6th Cir.

 2007)    (citing    Montana       v.   United    States,    440   U.S.   147,    153

 (1979)) (“Collateral estoppel precludes relitigation of issues

 between parties or their privies previously determined by a

 court of competent jurisdiction.”). “Privity is limited to ‘a

                                           7
Case 2:19-cv-02870-SHM-atc Document 34 Filed 01/06/21 Page 8 of 10                   PageID 142



 successor in interest to the party, one who controlled the

 earlier      action,     or   one     whose         interests        were    adequately

 represented.’” Id. (quoting Sanders Confectionary Prods., Inc.

 v. Heller Financial, Inc., 973 F.2d 474, 481 (6th Cir. 1992)).

 Adequate representation requires, inter alia, that “either the

 party   understood       herself     to    be       acting    in    a   representative

 capacity     or    the   original     court         took     care    to     protect    the

 interests of the nonparty.” Taylor v. Sturgell, 553 U.S. 880,

 900 (2008) (narrowing the adequately represented exception to

 the principle that every person should get his or her own day

 in court).

        Defendant    cites     language         in    the   Guibao       complaint     that

 purports to demonstrate that the plaintiff in Guibao understood

 herself to be acting in a representative capacity. (D.E. No.

 17-1    at    62-63.)      The      relevant         language        speaks     to     the

 representation of all persons with disabilities; however, no

 class certification was sought or granted, (see Guibao, No.

 2:17-02135-JPM-egb D.E. Nos. 1-26), which weighs against the

 Guibao plaintiff’s having an understanding that she represented

 all persons with disabilities, see Pelt v. Utah, 539 F.3d 1271,

 1289 (10th Cir. 2008) (holding that decision not to bring a

 class     action    evidenced       that        plaintiffs          intended    not     to

 represent     non-parties).        None    of       the    protections        for    class

 members was present in that litigation. (See Guibao, No. 2:17-

                                            8
Case 2:19-cv-02870-SHM-atc Document 34 Filed 01/06/21 Page 9 of 10              PageID 143



 02135-JPM-egb       D.E.    Nos.    1-26.)      Under   similar    circumstances,

 this Circuit has refused to apply issue preclusion because the

 Supreme     Court     has     narrowly          circumscribed      the        adequate

 representation       exception       to        the   rule      against    non-party

 preclusion. See Amos v. PPG Indus., Inc., 699 F.3d 448, 452-53

 (6th Cir. 2012) (recognizing the effect of Taylor in narrowing

 the adequate representation exception).

      Amendment would not be futile. The Motion to Amend is

 GRANTED.

      C.     The Motion to Dismiss

      Because the Motion to Amend is GRANTED, the Motion to

 Dismiss is DENIED AS MOOT. The Motion to Dismiss refers to the

 original complaint, which will no longer be operative once

 Plaintiff    files    his    amended       complaint      to   comply    with     this

 Order. See Clark v. Johnston, 413 F. App’x 804, 811 (6th Cir.

 2011) (“When a pleading is amended pursuant to Federal Rule of

 Civil   Procedure     15(a),       the   amended     pleading     supersedes       the

 original    pleading,       i.e.,    the       original     pleading     no     longer

 performs any function in the case and any subsequent motion

 made by an opposing party should be directed at the amended

 pleading . . . .”) (internal quotations omitted); see also

 Durbin v. AmeriCredit Financial Srvs., Inc., 466 F. Supp. 3d

 743, 746 n.3 (W.D. Ky. 2020) (“The filing of the First Amended




                                            9
Case 2:19-cv-02870-SHM-atc Document 34 Filed 01/06/21 Page 10 of 10   PageID 144



 Complain    rendered    moot   the   many   motions    to   dismiss    the

 Complaint.”).

 V.    Conclusion

       For the foregoing reasons, the Motion to Amend is GRANTED,

 and the Motion to Dismiss is DENIED AS MOOT. Plaintiff is

 DIRECTED to file his First Amended Complaint within fourteen

 (14) days of the entry of this Order.

       SO ORDERED this _6th__ day of January, 2021.



                                    /s/ Samuel H. Mays, Jr.
                                   SAMUEL H. MAYS, JR.
                                   UNITED STATES DISTRICT JUDGE




                                      10
